[ex101newtekconventionall001.jpg]
Exhibit 10.1 NEWTEK CONVENTIONAL LENDING, LLC LIMITED LIABILITY COMPANY
AGREEMENT THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATES OR OTHER
JURISDICTIONS. THEY ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THE REGISTRATION AND
QUALIFICATION REQUIREMENTS OF SUCH LAWS. THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND SUCH LAWS PURSUANT TO
REGISTRATION, QUALIFICATION, OR EXEMPTION THEREFROM AND IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION OR BY ANY STATE OR OTHER SECURITIES
COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY
OR ADEQUACY OF THE OFFERING MATERIALS, AND ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.



--------------------------------------------------------------------------------



 
[ex101newtekconventionall002.jpg]
NEWTEK CONVENTIONAL LENDING, LLC LIMITED LIABILITY COMPANY AGREEMENT This
Limited Liability Company Agreement, dated as of November 27, 2018, of Newtek
Conventional Lending, LLC (the “Company”) is entered into by and between
Conventional Lending TCP Holdings LLC and Newtek Commercial Lending, Inc. (each,
a “Member” and collectively, the “Members”). WHEREAS, the Members desire to form
a co-managed limited liability company under the Act (as defined below) for the
purposes and pursuant to the terms set forth herein; NOW THEREFORE, in
consideration of the mutual agreements set forth below, and intending to be
legally bound, the Members hereby agree as follows: ARTICLE I DEFINITIONS
Section 1.01 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings: “1940 Act” means the Investment Company Act
of 1940, as amended. “Acceptance Period” has the meaning set forth in Section
8.01(g)(ii). “Act” means the Limited Liability Company Act of the State of
Delaware, as from time to time in effect. “Adjusted Asset Value” with respect to
any asset shall be the asset’s adjusted basis for federal income tax purposes,
except as follows: (i) The initial Adjusted Asset Value of any asset contributed
by a Member to the Company shall be the gross fair market value of such asset at
the time of contribution, as determined by the contributing Member and the
Company. (ii) In the discretion of the Administrative Agent, the Adjusted Asset
Values of all Company assets may be adjusted to equal their respective gross
fair market values, as determined by the Board (provided that, the Board shall
use the Value of any asset determined in accordance with Section 10.05), and the
resulting unrecognized profit or loss allocated to the Capital Accounts of the
Members pursuant to Article 4, as of the following times: (A) the grant of an
additional interest in the Company to any new or existing Member; (B) the
distribution by the Company to a Member of more than a de minimis amount of
Company assets; (C) the termination of the Company either by expiration of the
Company’s term or the occurrence of an event of early termination; and



--------------------------------------------------------------------------------



 
[ex101newtekconventionall003.jpg]
(D) the liquidation of the Company within the meaning of Treasury Regulation
§1.704- 1(b)(2)(ii)(g). (iii) The Adjusted Asset Values of the Company assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code Section 734(b) or Code Section 743(b), but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m).
“Adjusted Capital Account”, with respect to any Member, shall mean the Member’s
Capital Account as adjusted by the items described in Sections 1.704-2(g)(1),
1.704-2(i)(5) and 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury
Regulations. “Administrative Agent” means Newtek Business Services Corp. or an
Affiliate thereof retained by the Company with Board Approval to perform
administrative services for the Company. “Administrative Services Agreement”
means the Administrative Services Agreement between the Company and the
Administrative Agent, as amended from time to time with Board Approval.
“Advancing Member” has the meaning set forth in Section 4.02. “Affiliate” means,
with respect to a Person, any other Person that directly, or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with, the other Person. “Agreement” means this Limited Liability Company
Agreement, as it may from time to time be amended. “Board” means the Board of
Directors of the Company. “Board Approval” means, as to any matter requiring
Board Approval under this Agreement, the majority approval or subsequent
ratification of the Directors present at a meeting duly held at which a quorum
is present, provided that at least one Director elected, designated, or
appointed by each Member approves any such act or decision. Matters requiring
Board Approval are set forth in further detail in Schedule A of this Agreement.
Board Approval may be received without a meeting, without notice, and without a
vote if all Directors entitled to vote with respect to the subject matter of
that action consent to the action in writing (including by e-mail), and the
writing or writings are filed with the minutes of proceedings of the Board.
“Capital Account” means, as to each Member, the capital account maintained on
the books of the Company for the Member in accordance with Section 5.01. 2



--------------------------------------------------------------------------------



 
[ex101newtekconventionall004.jpg]
“Capital Commitment” means, as to each Member, the total amount set forth on the
Member List, which is contributed and agreed to be contributed to the Company by
the Member as a Capital Contribution. “Capital Contribution” means, as to each
Member, the aggregate amount of cash actually contributed to the equity capital
of the Company by the Member as set forth in Section 4.01. The Capital
Contribution of a Member that is an assignee of all or a portion of an equity
interest in the Company shall include the Capital Contribution of the assignor
(or a pro rata portion of the assignor’s Capital Contribution in the case of an
assignment of less than the Entire Interest of the assignor). “Certificate of
Formation” means the certificate of formation for the Company filed under the
Act, as amended from time to time. “Change of Control” means, with respect to
any Person, a transaction which causes the owners of that Person as of the date
of this Agreement and their Affiliates to own less than fifty percent (50%) of
that Person immediately after that transaction. “Code” means the Internal
Revenue Code of 1986, as amended from time to time. “Company” has the meaning
set forth in the recitals. “Control” means the power, directly or indirectly, to
direct the management or policies of a Person, whether by ownership of
securities, by contract, or otherwise. “Daily Interest Amount” means, with
respect to an Investment, the amount obtained by multiplying the outstanding
principal amount of an Investment by the Daily Interest Rate applicable to that
Investment. “Daily Interest Rate” means (i) for an Investment in the form of a
loan or debt, the rate determined by dividing the per annum interest rate
applicable to such Investment by 365, and (ii) for an Investment in the form of
preferred, structured or other equity that has an associated contractual
accruing dividend rate, the rate determined by dividing the per annum
contractual accruing dividend rate applicable to such Investment by 365.
“Default Date” has the meaning set forth in Section 4.03(a). “Defaulting Member”
has the meaning set forth in Section 4.03(a). “Delayed Contribution” has the
meaning set forth in Section 4.02. “Delayed Member” has the meaning set forth in
Section 4.02. “Depreciation” means, for any period, an amount equal to the
depreciation or other cost recovery deduction allowable with respect to an asset
for such period, except that (A) with respect to any asset the Adjusted Asset
Value of which differs from its adjusted tax basis for 3



--------------------------------------------------------------------------------



 
[ex101newtekconventionall005.jpg]
federal income tax purposes and which difference is being eliminated by use of
the “remedial method” defined by Treasury Regulation § 1.704-3(d), Depreciation
for such period shall be the amount of book basis recovered for such period
under the rules prescribed by Treasury Regulation § 1.704-3(d)(2), and (B) with
respect to any other asset the Adjusted Asset Value of which differs from its
adjusted tax basis at the beginning of such period, Depreciation shall be an
amount which bears the same ratio to such beginning Adjusted Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such period bears to such beginning adjusted tax basis; provided, however,
that if the adjusted tax basis of any asset at the beginning of such period is
zero, Depreciation with respect to such asset shall be determined with reference
to such beginning Adjusted Asset Value using any reasonable method selected by
the Board. “Director” means each Person elected, designated, or appointed to
serve as a member of the Board. “Electing Member” has the meaning set forth in
Section 9.03(e). “Election to Purchase” has the meaning set forth in Section
9.03(e). “Entire Interest” means all of a Member’s interests in the Company,
including the Member’s transferable interest and all management and other
rights. “ERISA” the Employee Retirement Income Security Act of 1974, as from
time to time amended. “ERISA Plan” a Person that is an “employee benefit plan”
within the meaning of, and subject to the provisions of, ERISA. “Expenses” means
all costs and expenses, of whatever nature, directly or indirectly borne by the
Company, including those borne under the Administrative Services Agreement but
excluding those borne under the Loan Administrative Services Agreement and the
Loan Servicing Agreement. Expenses include, but are not limited to, referral
fees up to 1% of funding of an Investment to be paid to NBSC Alliance Partners,
referral partner relationship management fees to be paid to NBSC RVPs up to 0.5%
of the funding of an Investment, and certain pass through expenses (such as
search fees, flood search, commercial appraisal reports, environment reports,
credit reports, tax transcripts, etc.) to be paid by the borrower without mark
up by the Loan Administrative Agent. “GAAP” means United States generally
accepted accounting principles. “Investment” has the meaning set forth in
Section 2.04(a). “Investment Committee” means a committee consisting of an equal
number of TCPC IC Representatives and Newtek IC Representatives. “Investment
Period” has the meaning set forth in Section 7.01(g). 4



--------------------------------------------------------------------------------



 
[ex101newtekconventionall006.jpg]
“Investor Laws” has the meaning set forth in Section 8.02(b). “Loan
Administrative Agent” means Newtek Business Lending, LLC or an Affiliate thereof
retained by the Company with Board Approval to perform loan origination services
for the Company. “Loan Administrative Services Agreement” means the Loan
Administrative Services Agreement between the Company and the Loan
Administrative Agent, as amended from time to time with Board Approval. “Loan
Servicing Agreement” means the Loan Servicing Agreement between the Company and
the Servicing Agent, as amended from time to time with Board Approval. “Loss”
has the meaning set forth in Section 7.12(a). “Member” and “Members” have the
meaning set forth in the recitals and also includes any Person that becomes a
Member of the Company after the date of this Agreement under the terms of this
Agreement. “Member List” has the meaning set forth in Section 2.07. “NBSC” means
Newtek Business Services Corp. “Newtek” means Newtek Commercial Lending, Inc.,
or any Person substituted for Newtek Commercial Lending, Inc. as a Member
pursuant to the terms of this Agreement. “NBSC Alliance Partners” means a person
or entity who, pursuant to a referral promotion agreement with NBSC, submits
business referrals to NBSC in exchange for commissions paid on closed referred
transactions. “Newtek Change of Control” has the meaning set forth in Section
7.11(b). “Newtek IC Representative” has the meaning set forth in Section 7.02.
“NBSC RVPs” means an employee or contractor of NBSC who promotes NBSC’s products
and services in exchange for earning fees or commissions on transactions.
“Notice of Intent” has the meaning set forth in Section 8.01(g)(i).
“Organization Costs” means all out-of-pocket costs and expenses reasonably
incurred directly by the Company or for the Company by a Member or its
Affiliates in connection with the formation and capitalization of the Company,
the initial offering of Company interests to TCPC and Newtek, and the
preparation by the Company to commence its business operations, including
reasonable and documented (i) fees and disbursements of legal counsel to the
Company or its Affiliates, (ii) accountant fees and other fees for professional
services, and (iii) travel costs and other out-of-pocket expenses. 5



--------------------------------------------------------------------------------



 
[ex101newtekconventionall007.jpg]
“Outstanding” means all Shares (or Shares of a class, as applicable) that are
issued by the Company and reflected as Outstanding on the Company’s books and
records as of the date of determination. “Partnership Representative” has the
meaning provided in 0. “Person” means an individual or a corporation,
partnership, association, joint venture, company, limited liability company,
trust, governmental authority, or other entity. “Portfolio Company” means, with
respect to any Investment, any Person that is the issuer of any equity
securities, equity-related securities or obligations, debt instruments or
debt-related securities, or obligations (including senior debt instruments,
including investments in senior loans, senior debt securities, and any notes or
other evidences of indebtedness, preferred equity, warrants, options,
subordinated debt, mezzanine securities, or similar securities or instruments)
that are the subject of the Investment. Portfolio Companies do not include
Subsidiaries. “Prior Investment Committee Approval” means, as to any matter
requiring Prior Investment Committee Approval under this Agreement, the prior
approval of at least one TCPC IC Representatives and one Newtek IC
Representatives. “Proceeding” has the meaning set forth in Section 7.12(a).
“Profit” or “Loss” shall be an amount computed for each period as of the last
day thereof that is equal to the Company’s taxable income or loss for such
period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments: (i) Any income of the Company
that is exempt from federal income tax and not otherwise taken into account in
computing Profit or Loss pursuant to this paragraph shall be added to such
taxable income or loss; (ii) Any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(i) and not otherwise
taken into account in computing Profit or Loss pursuant to this paragraph shall
be subtracted from such taxable income or loss; (iii) Gain or loss resulting
from any disposition of a Company asset with respect to which gain or loss is
recognized for federal income tax purposes shall be computed by reference to the
Adjusted Asset Value of the asset disposed of rather than its adjusted tax
basis; (iv) In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such period; 6



--------------------------------------------------------------------------------



 
[ex101newtekconventionall008.jpg]
(v) Gain or loss resulting from any disposition of any Company asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Adjusted Asset Value of such asset; and
(vi) Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 5.02(a)(ii) shall not be taken into
account in computing Profit or Loss. If the Profit or Loss for such Period, as
adjusted in the manner provided herein, is a positive amount, such amount will
be the Profit for such Period; and if negative, such amount shall be the Loss
for such Period. “Proportionate Share” means, as to any Member, the percentage
that its Capital Contributions represents of all Capital Contributions.
“Regulations” means the United States Treasury Regulations promulgated under the
Code, as in effect from time to time. “Sale Period” has the meaning set forth in
Section 8.01(g)(iii). “SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” has the meaning set forth in the legend on the cover page.
“Series A Preferred Shares” means $20,000 liquidation preference, 10% cumulative
series A preferred shares issued by the Company. “Servicing Agent” means Small
Business Lending, LLC, or an Affiliate thereof, or any back-up servicer,
retained by the Company with Board Approval to service the loans originated by
the Company. “Shares” means the limited liability company interests into which
the membership interests of the Company shall be divided from time to time and
includes fractions of Shares as well as whole Shares, including but not limited
to Class A Common Shares and Series A Preferred Shares. “Subsidiary” as to any
Person, means any corporation, partnership, limited liability company, joint
venture, trust, or estate of or in which more than 50% of (a) the issued and
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of the corporation (irrespective of whether at the time
capital stock of any other class of such corporation may have voting power upon
the happening of a contingency), (b) the interest in the capital or profits of
such partnership, limited liability company, or joint venture or (c) the
beneficial interest in the trust or estate is at the time directly or indirectly
owned or controlled through one or more intermediaries, or both, by that Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company. 7



--------------------------------------------------------------------------------



 
[ex101newtekconventionall009.jpg]
“TCPC” means Conventional Lending TCP Holdings LLC, or any Person substituted
for Conventional Lending TCP Holdings LLC, as a Member pursuant to the terms of
this Agreement. “TCPC Change of Control” has the meaning set forth in Section
7.11(b). “TCPC IC Representative” has the meaning set forth in Section 7.02.
“Temporary Advance” has the meaning set forth in Section 4.02. “Temporary
Advance Fee” means, with respect to any Temporary Advance made by an Advancing
Member relating to an Investment that closes prior to the time that a Delayed
Member has made its Delayed Contribution, an amount equal to the product of (i)
the sum of the Daily Interest Amounts for each day beginning on the date the
Investment is made and ending on the date prior to which the Delayed makes has
made its Delayed Contribution and (ii) the Delayed Member’s Proportionate Share
(after giving effect to the Delayed Contribution). “Transfer” or “transfer”
means, with respect to any Member’s interest in the Company, the direct or
indirect sale, assignment, transfer, withdrawal, mortgage, pledge,
hypothecation, exchange, or other disposition of any part or all of that
interest, whether or not for value and whether such disposition is voluntary,
involuntary, by operation of law, or otherwise, and a “transferee” or
“transferor” means a Person that receives or makes a transfer. Notwithstanding
the foregoing, a “Transfer” shall not include any pledge or grant of a security
interest in a Member’s interest in the Company to a lender. “Treasury
Regulations” means all final and temporary federal income tax regulations, as
amended from time to time, issued under the Code by the United States Treasury
Department. “Undistributed Net Investment Income” means the Company’s net
investment income, determined in accordance with generally accepted accounting
principles, for the current and all prior periods, reduced by all amounts
previously distributed to the Members. “Value” means, as of the date of
computation with respect to some or all of the assets of the Company or any
assets acquired by the Company, the value of those assets determined in
accordance with Section 10.05. ARTICLE II GENERAL PROVISIONS Section 2.01
Formation of the Limited Liability Company. The Company was formed under and
pursuant to the Act upon the filing of the Certificate of Formation in the
office of the Secretary of State of the State of Delaware, and the Members
hereby agree to continue the Company under and pursuant to the Act. The Members
agree that the rights, duties, and 8



--------------------------------------------------------------------------------



 
[ex101newtekconventionall010.jpg]
liabilities of the Members shall be as provided in the Act, except as otherwise
provided in this Agreement. Each Person being admitted as a Member as of the
date of this Agreement shall be admitted as a Member at the time the Person has
executed this Agreement or a counterpart of this Agreement. By its signature to
this Agreement (or, in the case of substitute Members, the instrument described
in Section 8.01(c) below whereby such transferee becomes a party to this
Agreement), each Member represents to the Company and to the other Members that
(1) the Member is an “accredited investor” as defined in Rule 501 under the
Securities Act, and is a “qualified purchaser” as defined in Section 2(a)(51)
under the 1940 Act, and (2) the Member understands that the securities
represented by this Agreement have not been and will not be registered under the
Securities Act or any state securities laws and cannot be sold or otherwise
distributed by the Member unless the securities either are registered or
otherwise qualified under the Securities Act and any applicable state securities
laws or are exempt from such registrations or qualifications. In addition to the
foregoing representations, each Member represents to the Company and to the
other Members as follows: (a) It is duly organized and validly existing under
the laws of the jurisdiction of its organization; (b) It has the power to
execute and deliver this Agreement and the documents referred to in this
Agreement and to perform its obligations under this Agreement and has taken all
necessary action to authorize the execution, delivery, and performance; (c) The
execution, delivery, and performance do not violate or conflict with any law
applicable to it, any provision of its organizational documents, any order or
judgment of any court or other agency of government applicable to it, or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets; (d) All governmental and other consents that are required to have
been obtained by it with respect to this Agreement and the documents referred to
in this Agreement have been obtained and are in full force and effect and all
conditions of any such consents have been complied with; (e) This Agreement
constitutes and, upon execution of the documents referred to in this Agreement,
those documents will constitute, its legal, valid, and binding obligation,
enforceable in accordance with their respective terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium, or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application regardless of whether enforcement is sought in
a proceeding in equity or at law); (f) It is entering into this Agreement for
its own account for investment and not with a view to any distribution of the
interests in the Company. It fully understands, accepts, and is able to bear the
economic risks associated with the obligations and undertakings contained in
this Agreement; and 9



--------------------------------------------------------------------------------



 
[ex101newtekconventionall011.jpg]
(g) It has taken or will take all necessary steps to ensure its compliance with
all applicable federal and state securities laws and regulations. Section 2.02
Company Name. The name of the Company shall be “Newtek Conventional Lending,
LLC,” or such other name as approved by Board Approval. Section 2.03 Place of
Business; Agent for Service of Process. (a) The registered office of the Company
in the State of Delaware is located at 1209 Orange Street, Wilmington, Delaware
19801, Delaware, or such other place as the Members may designate. The name of
its registered agent for service at that address is Corporation Trust Center or
such other Person as the Members may designate. (b) The initial principal
business office of the Company shall be at 1981 Marcus Avenue, Suite 130, Lake
Success, NY 11042. Section 2.04 Purpose and Powers of the Company. (a) The
purpose and business of the Company shall be (i) to originate, structure and
invest in first lien loans to and other investments in third-party Portfolio
Companies (“Investments”), and (ii) to engage in any other lawful acts or
activities as the Board deems reasonably necessary or advisable for which
limited liability companies may be organized under the Act. (b) Subject to the
provisions of this Agreement, the Company shall have the power and authority to
take any and all actions necessary, appropriate, proper, advisable, convenient,
or incidental to, or for the furtherance of, the purposes set forth in Section
2.04(a). (c) The Company may enter into and perform each of the Administrative
Services Agreement, the Loan Administrative Services Agreement and the Loan
Servicing Agreement, without any further act, vote, or approval of any Member
notwithstanding any other provision of this Agreement, the Act or any other
applicable law, rule or regulation. Section 2.05 Fiscal Year. The fiscal year of
the Company shall be the period ending on December 31 of each year. Section 2.06
Liability of Members. Except as expressly provided in this Agreement, a Member
shall have such liability for the repayment, satisfaction, and discharge of the
debts, liabilities, and obligations of the Company only as is provided by the
Act. A Member that receives a distribution made in violation of the Act shall be
liable to the Company for the amount of that distribution to the extent, and
only to the extent, required by the Act. The Members, in their capacities as
Members, shall not otherwise be liable for the repayment, satisfaction, or
discharge of the Company’s debts, liabilities, and obligations, except that each
Member shall be required to 10



--------------------------------------------------------------------------------



 
[ex101newtekconventionall012.jpg]
make Capital Contributions in accordance with the terms of this Agreement and
shall be required to repay any distributions which are not made in accordance
with this Agreement. Section 2.07 Member List. The Administrative Agent shall
cause to be maintained in the principal office of the Company a list (the
“Member List”) setting forth, with respect to each Member, the Member’s name,
address, Capital Commitment, and such other information as the Administrative
Agent may deem necessary or desirable or as required by the Act. The
Administrative Agent shall from time to time update the Member List as necessary
to reflect accurately the information in the Member List. Any reference in this
Agreement to the Member List shall be deemed to be a reference to the Member
List as in effect from time to time. No action of the Members shall be required
to supplement or amend the Member List. Revisions to the Member List made by the
Administrative Agent as a result of changes to the information set forth in the
Member List made in accordance with this Agreement shall not constitute an
amendment of this Agreement. The initial Member List is attached to this
Agreement as Appendix A. ARTICLE III SHARES OF MEMBERSHIP INTEREST Section 3.01
Beneficial Interest. The interest of the Members in the Company hereunder shall
be divided into an unlimited number of Shares of membership interest, no par
value per Share. Section 3.02 Classes and Series. Initially there shall be one
class of common shares, Class A Common Shares, and one series of preferred
shares, Series A Preferred Shares. The Board of Directors shall have the
authority, without the approval of any Members of the Company, to classify and
reclassify issued and unissued Shares into one or more classes and one or more
series of any or all of such classes, each of which classes and series thereof
shall have such designations, powers, preferences, voting, conversion and other
rights, limitations, qualifications and terms and conditions as the Board of
Directors shall determine from time to time with respect to each such class or
series. Unless otherwise expressly stated herein, all common shares shall vote
as a single class on any matter. Section 3.03 Issuance of Shares. Subject to the
other provisions of this Agreement, the Board of Directors, in its sole
discretion, may from time to time without vote of the Members create additional
classes and series of classes of Shares and issue Shares of any class or any
series of any such class (including preferred interests or other participation
interests) to such Person or Persons and for such amount and type of
consideration, including cash, property future services or any other lawful
consideration, at such time or times, and on such terms as the Board of
Directors may determine, and may in such manner acquire other assets (including
the acquisition of assets subject to, and in connection with the assumption of,
liabilities) and businesses; provided that, without the consent of the holders
of at least a majority of the Series A Preferred Shares, the Company shall not
create or issue any class or series of shares having priority over the Series A
Preferred Shares with respect to distributions. 11



--------------------------------------------------------------------------------



 
[ex101newtekconventionall013.jpg]
Section 3.04 Rights of Members. The Shares shall be personal property giving
only the rights in this Agreement specifically set forth. The ownership of the
Assets of every description is vested in the Company. Except as otherwise set
forth in this Agreement, the right to conduct and supervise the conduct of the
business of the Company is vested exclusively in the Board of Directors (subject
to the right of the Board of Directors to delegate all or any part of its
authority to any Person or group of Persons, including, without limitation, any
employee of any subsidiary of the Company), and the Members shall have no
interest therein other than the beneficial interest conferred by their Shares,
and they shall have no right to call for any partition or division of any
property, profits, rights or interests of the Company nor can they be called
upon to share or assume any losses of the Company or suffer an assessment of any
kind by virtue of their ownership of Shares. A Person shall cease to be a Member
when it no longer has any Shares. Section 3.05 Book Entry. The Shares shall be
evidenced only on the books of the Company and no certificates therefor shall be
issued unless otherwise determined by the Board of Directors. Any certificate
reflecting the number of Shares held by any Person will bear a legend to the
following effect unless otherwise agreed by the Company and the holder thereof:
“The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Act”) or applicable state securities laws (the
“State Acts”), and shall not be sold, pledged, hypothecated, donated, or
otherwise Transferred (whether or not for consideration) by the holder except
upon the issuance to the Company of a favorable opinion of its counsel or
submission to the Company of such other evidence as may be satisfactory to
counsel for the Company, to the effect that any such Transfer shall not be in
violation of the Act and the State Acts. Sale, pledge, Transfer or hypothecation
of this membership interest is restricted by the provisions of certain
agreements among certain Members and the Company, and the limited liability
company agreement of the Company, a copy of each of which may be inspected at
the principal office of the Company, and all the provisions of which are
incorporated by reference herein.” ARTICLE IV COMPANY CAPITAL AND INTERESTS
Section 4.01 Capital Commitments. (a) Each Member’s Capital Commitment shall be
set forth on the Member List and shall be payable in cash in U.S. dollars.
Within three (3) business days after notice from the Administrative Agent
specifying the amount of a Capital Contribution then to be paid, or such later
date as may be specified in such notice, a Member shall pay the Capital
Contribution; provided that any amount of a Capital Contribution to be used for
a purpose requiring Prior Investment Committee Approval or Board Approval shall
be subject to the Prior Investment Committee Approval or Board Approval, as
applicable. Capital Contributions shall be made by all Members pro rata based on
their respective Capital Commitments. 12



--------------------------------------------------------------------------------



 
[ex101newtekconventionall014.jpg]
(b) Capital Contributions that are not used within ninety (90) days shall be
returned to the Members in the same proportion in which made, in which case such
amount shall be added back to the unfunded Capital Commitments of the Members
and may be recalled by the Company as set forth in this Article IV. Section 4.02
Temporary Advances. Following a notice from the Loan Administrative Agent
pursuant to Section 4.01 above relating to a Capital Contribution, a Member (the
“Advancing Member”), in its discretion and in addition to its own Capital
Contribution relating to that notice, may make loans (“Temporary Advances”) to
temporarily fund the Company or people or entities in which the Company has
already invested until Capital Contributions (“Delayed Contributions”) are made
by the Members (each, a “Delayed Member”) who have not yet made Capital
Contributions relating to the notice as set forth in Section 4.01. Any Temporary
Advances shall be repaid from the Delayed Members’ Capital Contributions under
Section 4.01 (including from any Delayed Contributions), with any unreturned
Temporary Advances and any Temporary Advance Fees paid as set forth in Section
6.01. Section 4.03 Defaulting Members. (a) Upon the failure of any Member (a
“Defaulting Member”) to pay in full any portion of the Member’s Capital
Commitment within ten (10) days after written notice from the other Member (the
“Default Date”) that the payment is overdue, the other Member, in its sole
discretion, shall have the right to pursue one or more of the following remedies
on behalf of the Company if the failure has not been cured in full within the
ten-day period: (i) collect the unpaid portion (and all attorneys’ fees and
other costs incident to the collection) by exercising or pursuing any legal
remedy the Company may have; and (ii) upon thirty (30) days’ written notice
(which period may commence during the ten-day notice period provided above), and
provided that the overdue payment has not been made, dissolve and wind down the
Company in accordance with Article IX. Except as set forth in Section 4.03(b),
the non-defaulting Member’s election to pursue any one of those remedies shall
not be deemed to preclude the Member from pursuing any other such remedy, or any
other available remedy, simultaneously or subsequently. (b) Notwithstanding any
provision of this Agreement to the contrary, (i) a Defaulting Member shall
remain fully liable to the creditors of the Company to the extent provided by
law as if the default had not occurred; (ii) a Defaulting Member shall not be
entitled to distributions made after the Default Date until the default is cured
and any distributions to which the 13



--------------------------------------------------------------------------------



 
[ex101newtekconventionall015.jpg]
Defaulting Member would otherwise have been entitled if the default had not
occurred shall be applied to cure any default; and (iii) the Company shall not
make new Investments after the Default Date until the default is cured, except
for those Investments which the Company was committed to make in whole or in
part (as evidenced by a commitment letter, term sheet, or letter of intent, or
definitive legal documents under which less than all advances have been made) on
or before the Default Date. Section 4.04 Interest or Withdrawals. No Member
shall be entitled to receive any interest on any Capital Contribution to the
Company. Except as otherwise specifically provided in this Agreement, no Member
shall be entitled to withdraw any part of its Capital Contributions or Capital
Account balance. Section 4.05 Admission of Additional Members. (a) The Members
may, with Board Approval, (i) admit additional Members upon terms approved by
Board Approval, (ii) permit existing Members to subscribe for additional
interests in the Company, and (iii) admit a substitute Member in accordance with
Section 8.01. (b) Each additional Member shall execute and deliver a written
instrument satisfactory to the existing Members whereby the additional Member
becomes a party to this Agreement, as well as a subscription agreement and any
other documents reasonably required by the existing Members. Each additional
Member shall thereafter be entitled to all the rights and subject to all the
obligations of Members as set forth in this Agreement. Upon the admission of or
the increase in the interest of any Member as provided in this Section 4.05, the
Administrative Agent is hereby authorized to update the Member List, as
required, to reflect the admission or increase. Section 4.06 Alternative
Investment Vehicle. Based on legal, tax, regulatory, and other structuring
considerations, in connection with particular Investments, the Company may, with
prior Board approval, create one or more partnerships, corporations, or other
entities (each, an “Alternative Investment Vehicle”), through which Members
invest directly, through which the Company invests, or which invests on a
side-by-side basis with the Company, for purposes of making, holding, and
disposing of one or more Investments. To the extent that one or more of the
Members are required to provide capital directly to an Alternative Investment
Vehicle, the investment shall be to the same extent, for the same purposes, and
on the same terms and conditions as the Members are required to provide capital
to the Company, and the capital shall reduce the unfunded Capital Commitment to
the same extent as if made to the Company. The terms of any Alternative
Investment Vehicle, including the terms with respect to management and control
of the Alternative Investment Vehicle, shall be substantially similar in all
material respects to those of the Company; provided, that, those terms may vary
based on the structure of the relevant transaction, legal, tax, and regulatory
considerations. Any Alternative Investment 14



--------------------------------------------------------------------------------



 
[ex101newtekconventionall016.jpg]
Vehicle shall be structured in a manner whereby the Members participating in the
Alternative Investment Vehicle shall bear the incremental costs of the
alternative arrangement (including taxes). The governing documents of any
Alternative Investment Vehicle shall provide for the limited liability of the
Members to the same extent in all material respects as is provided to the
Members under this Agreement. If a Member fails to provide all or a portion of
its required capital to an Alternative Investment Vehicle on the applicable
drawdown date (unless the Member is excused from providing such capital by the
governing documents of the Alternative Investment Vehicle), the other Member
shall be entitled to pursue any and all remedies set forth in Section 4.03 in
addition to any applicable provisions of the governing documents of the
Alternative Investment Vehicle. ARTICLE V ALLOCATIONS Section 5.01 Capital
Accounts. (a) A Capital Account shall be maintained for each Member in
accordance with the following provisions: (i) To each Member’s Capital Account
there shall be credited such Member’s Capital Contributions, such Member’s
distributive share of Profits and any items in the nature of income or gain
which are specially allocated to such Member, and the amount of any Company
liabilities assumed by such Member or which are secured by any property
distributed to such Member; (ii) To each Member’s Capital Account there shall be
debited the amount of cash and the Value of any property distributed to such
Member pursuant to any provision of this Agreement, such Member’s distributive
share of Losses and any items in the nature of expenses or losses which are
specially allocated to such Member, and the amount of any liabilities of such
Member assumed by the Company or which are secured by any property contributed
by such Member to the Company; and (iii) In determining the amount of any
liability for purposes of Sections 5.01(a)(i) and 5.01(a)(ii), there shall be
taken into account Section 752(c) of the Code and any other applicable
provisions of the Code and Regulations thereunder. (b) The foregoing provisions
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Section 1.704- 1(b) of the Treasury
Regulations and shall be interpreted and applied in a manner consistent with
such regulations. The Board shall modify the manner in which the Capital
Accounts, or any debits or credits thereto (including, without limitation,
debits or credits relating to liabilities which are secured by contributed or 15



--------------------------------------------------------------------------------



 
[ex101newtekconventionall017.jpg]
distributed property or which are assumed by the Company or the Members) are
computed to the extent any such modifications (a) are necessary or appropriate
to maintain equality between the Capital Accounts of the Members and the amount
of Company capital reflected on the Company’s balance sheet, as computed for
book purposes in accordance with Section 1.704-1(b)(2)(iv)(g) of the Treasury
Regulations, and (b) any such modifications are required to comply with the
Treasury Regulations, whether on account of an unanticipated event or otherwise;
provided that no such modification will be made if such modification is
reasonably likely to have a material adverse effect on any Member. Section 5.02
Allocations. (a) General Allocations. (i) Allocations of Profit and Loss.
Subject to the special allocations set forth in Section 5.02(a)(ii), the Profits
or Losses (or items of income, gain, loss, or deduction, as may be necessary)
for a fiscal year, or other relevant period, shall be allocated among the
Members in such a manner that, as of the end of such period and to the extent
possible with respect to each Member, such Member’s Adjusted Capital Account
shall be equal to the amount that would be distributed to such Member under this
Agreement if the Company were to, (A) liquidate the assets of the Company for an
amount equal to the Adjusted Asset Value of such property as of the end of such
fiscal year or other relevant period, (B) all liabilities of the Company are
satisfied (limited in the case of any nonrecourse loan to an amount equal to the
Adjusted Asset Value of any property securing loan), and (C) distribute the
proceeds in liquidation in accordance with Section 9.03(d)(iv) of this
Agreement. (ii) Regulatory Allocations. Notwithstanding the allocations set
forth in Section 5.02(a), Profit and Loss or specific items of income, gain,
loss or deduction shall be specially allocated to the Members in order to comply
with certain requirements of Regulations Sections 1.704-1(b) and 1.704-2
(including the minimum gain chargeback requirement in Regulations Section
1.704-2(f), the partner minimum gain chargeback requirement in Regulations
Section 1.704-2 (i)(4) and the qualified income offset requirement of the
alternate test for economic effect in Regulations Section 1.704-1(b)(2)(ii)(d)).
Allocations of Profit and Loss for the fiscal years or other relevant period
after any period in which this Section 5.02(a)(ii) applies shall be made in a
way that, to the extent possible, reverses the effects of any allocations
pursuant to this Section 5.02(a)(ii). The Administrative Agent shall apply such
provisions in its good faith discretion based on advice from the Company’s tax
advisors. 16



--------------------------------------------------------------------------------



 
[ex101newtekconventionall018.jpg]
(b) Loss Limitation. Losses allocated pursuant to Section 5.02(a) shall not
exceed the maximum amount of Losses that can be allocated without causing any
Member to have a negative Capital Account balance at the end of any fiscal year
or other relevant period (after taking into account the adjustments, allocations
and distributions described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5)
and (6)). In the event some but not all of the Members would have negative
Capital Account balances as a consequence of an allocation of Losses pursuant to
Section 5.02(a), the limitation set forth in this Section 5.02(b) shall be
applied on a Member by Member basis and Losses not allocable to any Member as a
result of such limitation shall be allocated to other Members in accordance with
the positive balances in such Member’s Capital Accounts so as to allocate the
maximum permissible Losses to such Member under Regulations Section 1.704-
1(b)(2)(ii)(d). Allocations of Profit and Loss for the fiscal years or other
relevant period after any period in which this Section 5.02(b) applies shall be
made in a way that, to the extent possible, reverses the effects of any
limitations on allocations of Losses pursuant to this Section 5.01(b). Section
5.03 Transfers of Membership Interests. All items of Profit and Loss allocable
to any Company interest that may have been transferred or otherwise disposed of
shall be allocated between the transferor and the transferee based on an interim
closing of the books, as determined in good faith with Board Approval; provided,
however, that this allocation must be made in accordance with a method
permissible under Section 706 of the Code and the Regulations thereunder.
Section 5.04 Tax Allocations; Section 704(c) of the Code. For each fiscal year,
items of income, deduction, gain, loss or credit that are recognized for federal
income Tax purposes shall be allocated among the Members pursuant to Section
1.704-1(b) of the Treasury Regulations in such manner as to reflect equitably
amounts credited to or debited from each Member’s Capital Account for the
current and prior fiscal years. Such allocations shall take into account any
variation between the adjusted Tax basis of property of the Company and its
Adjusted Asset Value, in accordance with the principles of Section 704(c) of the
Code and the Treasury Regulations thereunder. Any elections or other decisions
relating to such allocations shall be made by the Board. The Company shall elect
for federal tax purposes to amortize any Organization Costs over 180 months in
accordance with Section 709 of the Code. Allocations pursuant to this Section
5.04 are solely for purposes of federal, state and local Taxes and shall not
affect, or in any way be taken into account in computing, any Member’s share of
Profits, Losses, distributions or other items pursuant to any other provision of
this Agreement. Section 5.05 Classification as a Partnership. The Company shall
be classified as a partnership for U.S. federal income tax purposes and no
person shall take any action inconsistent with such classification. 17



--------------------------------------------------------------------------------



 
[ex101newtekconventionall019.jpg]
ARTICLE VI DISTRIBUTIONS Section 6.01 General. (a) To the extent of available
cash and cash equivalents after payment of Expenses, the Company shall make
distributions quarterly in the amounts as determined by Board Approval, shared
among the Members as set forth in Section 6.01(b) below; provided that the
amount of any distribution may be reduced as provided by Section 6.02 and
Section 6.03. (b) All distributions under this Section 6.01 shall be shared
among the Members as follows: (i) First, to pay the servicing fee pursuant to
the Loan Servicing Agreement, which shall be 1.0% per annum on the total
principal amount of the loans serviced by the Servicing Agent, payable on a
monthly basis; (ii) Second, to pay any outstanding Temporary Advances and
Temporary Advance Fees; provided, that Temporary Advance Fees relating to an
Investment only be paid after and to the extent the Company actually received
interest payments relating to such Investment. (iii) Third, to the Members
holding Series A Preferred Shares pro rata based upon, with respect to any such
Member, the relative number of Series A Preferred Shares held by such Member
compared to the aggregate number of Series A Preferred Shares Outstanding, until
such Member has received a cumulative compounding return of ten percent (10%),
annualized, on its Capital Contributions; (iv) Fourth, to pay the loan
administrative fee pursuant to Section 6(B) of the Loan Administrative Services
Agreement, which shall be .50% per annum on any Capital Contribution made by
TCPC and which shall be payable as follows: 0.125% time the amount of the
Capital Contribution made by TCPC on the last day of the applicable quarter; and
(v) Fifth, to the Members holding Class A Common Shares pro rata based upon,
with respect to any such Member, the relative number of Class A Common Shares
held by such Member compared to the aggregate number of Class A Common Shares
Outstanding. Section 6.02 Withholding. The Company may withhold from any
distribution to any Member any amount which the Company has paid or is obligated
to pay in respect of any withholding or other tax, including any interest,
penalties, or additions with respect any withholding or other tax imposed on any
interest or income of or distributions to the Member, and the withheld amount 18



--------------------------------------------------------------------------------



 
[ex101newtekconventionall020.jpg]
shall be considered an interest payment or a distribution, as the case may be,
to the Member for purposes of this Agreement. If no payment is then being made
to the Member in an amount sufficient to pay the Company’s withholding
obligation, then any amount that the Company is obligated to pay shall be deemed
an interest-free advance from the Company to the Member, payable by the Member
by withholding from subsequent distributions or within ten (10) days after
receiving written request for payment from the Company. Section 6.03 Certain
Limitations. Notwithstanding Sections 6.01 and 6.02: (a) In no event shall the
Company make a distribution to the extent that it would (i) render the Company
insolvent, or (ii) violate Section 18-607(a) of the Act or other applicable law.
(b) Without Board Approval, the Company shall not make in-kind distributions.
Distributions of securities and of other non-cash assets of the Company upon
Board Approval shall only be made pro rata to all Members (in proportion to
their respective Capital Accounts) with respect to each security or other asset
distributed. Securities listed on a national securities exchange that are not
restricted as to transferability and unlisted securities for which an active
trading market exists and that are not restricted as to transferability shall be
valued in the manner contemplated by Section 10.05 as of the close of business
on the day preceding the distribution, and all other securities and non-cash
assets shall be valued as determined in the last valuation made pursuant to
Section 10.05. ARTICLE VII MANAGEMENT OF COMPANY Section 7.01 Management
Generally. (a) The management of the Company and its business and affairs shall
be vested in the Board. The Board shall act as the “manager” of the Company for
the purposes of the Act. The Members shall not manage or control the business
and affairs of the Company, except for situations in which the approval of all
or certain Members is required by this Agreement or by non-waivable provisions
of applicable law. Matters requiring Board Approval are set forth in further
detail in Schedule A of this Agreement. (b) Notwithstanding Section 7.01(a), the
matters detailed in Schedule B of this Agreement will require the approval
(“Prior Investment Committee Approval”) of a committee (the “Investment
Committee”), rather than Board Approval. (c) The Company shall establish a
non-conforming credit policy and a non- conforming pricing matrix to be approved
by Board Approval. Potential Investments shall be originated in accordance with
such Board approved non- conforming credit policy and a non-conforming pricing
matrix. 19



--------------------------------------------------------------------------------



 
[ex101newtekconventionall021.jpg]
(d) The Company is entering into the Loan Administrative Services Agreement with
the Loan Administrative Agent, pursuant to which certain loan origination
services functions are delegated to the Loan Administrative Agent. The Members
agree that, notwithstanding anything to the contrary in this Agreement, the Loan
Administrative Services Agreement shall not require Board Approval and is hereby
approved by the Members; provided, that any amendments to the Loan
Administrative Services Agreement after the date of this Agreement shall require
Board Approval. The function of the Loan Administrative Agent shall be
administrative only. (e) The Company is entering into the Administrative
Services Agreement with the Administrative Agent, pursuant to which certain
administrative services are delegated to the Administrative Agent. The Members
agree that, notwithstanding anything to the contrary in this Agreement, the
Administrative Services Agreement shall not require Board Approval and is hereby
approved by the Members; provided, that any amendments to the Administrative
Services Agreement after the date of this Agreement shall require Board
Approval. The function of the Administrative Agent shall be administrative only
and Administrative Agent shall not charge a fee to the Company for providing
services under the Administrative Services Agreement, but shall be entitled to
recover out-of-pocket expenses and costs incurred on behalf of the Company. (f)
The Company is entering into the Loan Servicing Agreement with the Servicing
Agent, pursuant to which certain loan servicing and administrative functions are
delegated to the Servicing Agent. The Members agree that, notwithstanding
anything to the contrary in this Agreement, the Loan Servicing Agreement shall
not require Board Approval and is hereby approved by the Members; provided, that
any amendments to the Loan Servicing Agreement after the date of this Agreement
shall require Board Approval. The function of the Servicing Agent shall be
administrative only. The Company shall also arrange for a back-up servicer to
ensure a seamless transition in servicing in the event of a Servicing Agent
default pursuant to the Loan Servicing Agreement. (g) Subject to prior Board
approval, the Company shall not originate, structure or invest in any Investment
following December 31, 2020 (the “Investment Period”). Section 7.02 Board of
Directors; Investment Committee. (a) The Members may determine at any time by
mutual agreement the number of Directors to constitute the Board and the
authorized number of Directors may be increased or decreased by the Members at
any time by mutual agreement, upon notice to all Directors; provided that at all
times each Member has an equal number of Directors on the Board. The initial
number of Directors shall be four (4), and each Member shall elect, designate,
or appoint two (2) Directors. The initial Directors appointed by Newtek are
Barry Sloane and Peter Downs and the 20



--------------------------------------------------------------------------------



 
[ex101newtekconventionall022.jpg]
initial Directors appointed by TCPC are Rajneesh Vig and Keon Reed. Each
Director elected, designated, or appointed by a Member shall hold office until a
successor is elected and qualified by the Member or until the Director’s earlier
death, resignation, expulsion, or removal. A Director need not be a Member. At
all times, the Board shall have equal representation between TCPC and Newtek.
(b) The Directors will determine the number of members of the Investment
Committee and the authorized number of committee members may be increased or
decreased by the Directors at any time provided that at all times each Member
has appointed an equal number of members to the Investment Committee. The
initial number of members of the Investment Committee shall be four (4), and
each Member shall elect, designate, or appoint two (2) members of the Investment
Committee. The initial members of the Investment Committee appointed by Newtek
are Peter Downs and Anthony Zara and the initial members of the Investment
Committee appointed by TCPC are Rajneesh Vig and Keon Reed. At any time and from
time to time, (x) TCPC may designate, remove, or designate a successor to any
Person or Persons designated by TCPC to serve on the Investment Committee (each
of those Persons, a “TCPC IC Representative”) by written notice to Newtek and
(y) Newtek may designate, remove, or designate a successor to any Person or
Persons designated by Newtek to serve on the Investment Committee (each of those
Persons, a “Newtek IC Representative”) by written notice to TCPC. (c) Each
Director, TCPC IC Representative, and Newtek IC Representative shall devote
substantially all of his or her professional time to the Company, the Member by
whom he or she was appointed, and that Member’s Affiliates. At such time as any
Director, TCPC IC Representative, or Newtek IC Representative shall cease to
devote substantially all of his or her professional time to the Company, the
Member by whom he or she was appointed, and that Member’s Affiliates, the
Director, TCPC IC Representative, or Newtek IC Representative, as applicable,
shall be ineligible to serve in that capacity and must be replaced immediately
by the Member by whom he or she was appointed. (d) The Investment Committee
shall operate in a manner as set forth in Schedule C of this Agreement, and any
change to such operations shall require Prior Investment Committee Approval. (e)
Subject to matters requiring Board Approval and Prior Investment Committee
Approval, the Investment Committee shall have the power to do any and all acts
necessary, convenient, or incidental to or for the furtherance of the purposes
described in this Agreement, including all powers, statutory or otherwise. The
Investment Committee has the authority to bind the Company. 21



--------------------------------------------------------------------------------



 
[ex101newtekconventionall023.jpg]
(f) Subject to Board Approval, the Company shall obtain directors and officers
insurance coverage on the Company, the Directors, and the members of the
Investment Committee. Section 7.03 Meetings of the Board of Directors. The Board
may hold meetings, both regular and special, within or outside the State of
Delaware. Meetings of the Board may be called by any Director on not less than
24 hours’ notice to each Director by telephone, facsimile, mail, telegram,
email, or any other similar means of communication, with the notice stating the
place, date, and hour of the meeting (and the means by which each Director may
participate by telephone conference or similar communications equipment in
accordance with Section 7.05 of this Agreement) and the purpose or purposes for
which the meeting is called. Special meetings may be called by a Director in
like manner and with like notice upon the written request of any one or more of
the Directors. Attendance of a Director at any meeting (including any meeting
that occurs less than 24 hours after notice of the meeting) shall constitute a
waiver of notice of the meeting, except where a Director attends a meeting for
the express purpose of objecting to the transaction of any business because the
meeting is not lawfully called or convened. Section 7.04 Quorum; Acts of the
Board. (a) At all meetings of the Board the presence of two (2) Directors shall
constitute a quorum for the transaction of business, provided that there are at
least one Director is present that was elected, designated, or appointed by each
Member. If a quorum shall not be present at any meeting of the Board, then the
Directors present at the meeting may adjourn the meeting from time to time,
without notice other than announcement at the meeting, until a quorum is
present. (b) Every act or decision done or made by the Board shall require
majority approval of the Directors present at a meeting duly held at which a
quorum is present, provided that at least one Director elected, designated, or
appointed by each Member approves any such act or decision. The Company shall
not have the authority without Board Approval to approve or undertake any item
set forth in Section 1 of Schedule A of this Agreement (as such schedule may be
amended from time to time with Board Approval). Any action required or permitted
to be taken at any meeting of the Board may be taken without a meeting, without
notice, and without a vote if all Directors entitled to vote with respect to the
subject matter of that action consent to the action in writing (including by
e-mail), and the writing or writings are filed with the minutes of proceedings
of the Board. Section 7.05 Electronic Communications. Members of the Board may
participate in meetings of the Board, or any committee, by means of telephone
conference or similar communications equipment that allows all persons
participating in the meeting to hear each other, and such participation in a
meeting shall constitute presence in person at the meeting. If all the
participants are participating by telephone conference or similar communications
equipment, then the meeting shall be deemed to be held at the principal place of
business of the Company. 22



--------------------------------------------------------------------------------



 
[ex101newtekconventionall024.jpg]
Section 7.06 Compensation of Directors; Expenses. The Directors shall not
receive any compensation. However, the Directors shall be reimbursed for their
reasonable out-of-pocket expenses, if any, of attendance at meetings of the
Board. No such payment shall preclude any Director from serving the Company in
any other capacity and receiving compensation for those services. Section 7.07
Removal and Resignation of Directors; Vacancies. Without limitation of Section
7.02(c) above, and unless otherwise restricted by law, any Director may be
removed or expelled, with or without cause, at any time solely by the Member
that elected, designated, or appointed the Director. Any Director may resign at
any time by giving written notice to the Board. The resignation shall take
effect at the time specified in that notice and, unless tendered to take effect
upon acceptance of resignation, the acceptance of the resignation shall not be
necessary to make it effective. Any vacancy caused by removal or expulsion of a
Director or the resignation of a Director in accordance with this Section 7.07
shall be filled solely by the action of the Member who previously elected,
designated, or appointed the Director in order to fulfill the Board composition
requirements of Section 7.02(a). Section 7.08 Directors as Agents.
Notwithstanding the last sentence of Section 18-402 of the Act, except as
provided in this Agreement or in a resolution of the Board expressly authorizing
such action which resolution is duly adopted by the Board by the affirmative
vote required for such matter pursuant to the terms of this Agreement, a
Director may not bind the Company. Section 7.09 Duties of Board, TCPC IC
Representative and Newtek IC Representative. The Board shall have no fiduciary
duties to the Company, the Members or other Persons other than the contractual
duties of good faith and fair dealing contemplated by Section 18-1101(c) of the
Act. Any officers of the Company shall have the same fiduciary duties as the
Board. To the maximum extent permitted by law, the Members, acting in their
capacity as such, shall have no duties, fiduciary or otherwise, to the Company,
the Members or other Persons, except to the extent expressly set forth in this
Agreement. To the extent that, at law or in equity, a Director, TCPC IC
Representative, or Newtek IC Representative has duties and liabilities relating
to those duties to the Company or to any Member, the individual acting in good
faith pursuant to the terms of this Agreement shall not be liable to the Company
or to any Member for his or her good faith reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they restrict
the duties and liabilities of the individual otherwise existing at law or in
equity, are agreed by the parties to this Agreement to replace such other duties
and liabilities of the individual. Section 7.10 Reliance by Third Parties.
Notwithstanding any other provision of this Agreement, any contract, instrument,
or act on behalf of the Company by a Member, a Director, an officer, or any
other Person delegated by Board Approval or Prior Investment Committee Approval,
as applicable, shall be conclusive evidence in favor of any third party dealing
with the Company that the Person has the authority, power, and right to execute
and deliver the contract or instrument and to take the act on behalf of the
Company. This Section shall not be deemed to limit the liabilities and
obligations of the Person to seek Board Approval or Prior Investment Committee
Approval as set forth in this Agreement. 23



--------------------------------------------------------------------------------



 
[ex101newtekconventionall025.jpg]
Section 7.11 Members’ Outside Transactions; TCPC and Newtek Change of Control;
Investment Opportunities. (a) Each Member shall devote such time and effort as
is reasonably necessary to diligently administer the activities and affairs of
the Company, but shall not be obligated to spend full time or any specific
portion of their time to the activities and affairs of the Company. (b) Newtek
must immediately notify TCPC following a transaction or series of transactions
that causes a Change of Control of Newtek (a “Newtek Change of Control”). (c)
TCPC must immediately notify Newtek following a transaction or series of
transactions that causes a Change of Control of TCPC (a “TCPC Change of
Control”). (d) Subject to the foregoing provisions of this Sections 7.11 and
other provisions of this Agreement, each of the Members, the Administrative
Agent, the Loan Administrative Agent, the Servicing Agent and each of their
respective Affiliates and members may engage in, invest in, participate in, or
otherwise enter into other business ventures of any kind, nature, and
description, individually and with others, including the formation and
management of other investment funds with or without the same or similar
purposes as the Company, and the ownership of and investment in securities, and
neither the Company nor any other Member shall have any right in or to any of
those activities or the income or profits derived from those activities. Section
7.12 Indemnification. (a) Subject to the limitations and conditions as provided
in this Section 7.12, each Person who was or is made a party or is threatened to
be made a party to or is involved in any threatened, pending, or completed
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or arbitrative or in the nature of an alternative dispute
resolution in lieu of any of the foregoing (hereinafter a “Proceeding”), or any
appeal in a Proceeding or any inquiry or investigation that could lead to a
Proceeding, by reason of the fact that the Person, or a Person of which the
Person is the legal representative, is or was a Member, a Director, TCPC IC
Representative, or Newtek IC Representative, or a representative, officer,
director, or employee thereof, shall be indemnified by the Company to the
fullest extent permitted by applicable law, as the same exists or may be amended
(but, in the case of any amendment, only to the extent that the amendment
permits the Company to provide broader indemnification rights than the law
permitted the Company to provide prior to the amendment) against all liabilities
and expenses (including judgments, penalties (including excise and similar taxes
and punitive damages), losses, fines, settlements, and reasonable expenses
(including reasonable attorneys’ and experts’ fees)) actually incurred by the
Person in 24



--------------------------------------------------------------------------------



 
[ex101newtekconventionall026.jpg]
connection with the Proceeding, appeal, inquiry, or investigation (each a
“Loss”), unless the Loss is primarily the result of gross negligence, fraud, or
willful misconduct by the Person seeking indemnification under this Section
7.12, in which case the indemnification shall not cover the Loss to the extent
resulting from gross negligence, fraud, or intentional misconduct.
Indemnification under this Section 7.12 shall continue as to a Person who has
ceased to serve in the capacity which initially entitled the Person to indemnity
under this Section 7.12. The rights granted pursuant to this Section 7.12 shall
be deemed contract rights, and no amendment, modification, or repeal of this
Section 7.12 shall have the effect of limiting or denying any rights with
respect to actions taken or Proceedings, appeals, inquiries, or investigations
arising prior to any amendment, modification, or repeal. To the fullest extent
permitted by law, no Person entitled to indemnification under this Section 7.12
shall be liable to the Company or any Member for any act or omission performed
or omitted by or on behalf of the Company; provided that the act or omission has
not been fully adjudicated to constitute gross negligence, fraud, or willful
misconduct. In addition, any Person entitled to indemnification under this
Section 7.12 may consult with legal counsel selected with reasonable care and
shall incur no liability to the Company or any Member to the extent that the
Person acted or refrained from acting in good faith in reliance upon the opinion
or advice of that counsel. (b) The right to indemnification conferred in Section
7.12(a) shall include the right to be paid or reimbursed by the Company for the
reasonable expenses incurred by a Person entitled to be indemnified under
Section 7.12(a) who was, is, or is threatened to be made a named defendant or
respondent in a Proceeding in advance of the final disposition of the Proceeding
and without any determination as to the Person’s ultimate entitlement to
indemnification; provided, however, that the payment of the expenses incurred by
a Person in advance of the final disposition of a Proceeding shall be made only
upon delivery to the Company of a written undertaking by the Person to repay all
amounts so advanced if it shall be finally adjudicated that the indemnified
Person is not entitled to be indemnified under this Section 7.12 or otherwise.
(c) The Company, with Board Approval, may indemnify and advance expenses to an
employee or agent of the Company to the same extent and subject to the same
conditions under which it may indemnify and advance expenses to a Member under
Sections 7.12(a) and (b). (d) The right to indemnification and the advancement
and payment of expenses conferred in this Section 7.12 shall not be exclusive of
any other right that a Member or other Person indemnified pursuant to this
Section 7.12 may have or hereafter acquire under any law (common or statutory)
or provision of this Agreement. 25



--------------------------------------------------------------------------------



 
[ex101newtekconventionall027.jpg]
(e) The indemnification rights provided by this Section 7.12 shall inure to the
benefit of the heirs, executors, administrators, successors, and assigns of each
Person indemnified pursuant to this Section 7.12. Section 7.13 Partnership
Representative. Newtek is hereby designated as the “partnership representative”
within the meaning of as provided in Section 6223 of the Code (and any similar
provisions under any applicable state or local or foreign tax laws) (the
“Partnership Representative”). The provisions of this Section 7.12(a) shall
apply to all actions taken on behalf of the Members by the Partnership
Representative in its capacity as the Company’s partnership representative. The
Partnership Representative shall have the right and obligation to take all
actions authorized and required, respectively, by the Code for the partnership
representative of the Company. The Partnership Representative shall have the
right to retain professional assistance in respect of any audit of the Company
and all reasonable, documented out-of-pocket expenses and fees incurred by the
Partnership Representative on behalf of the Company as Partnership
Representative shall be reimbursed by the Company. In the event the Partnership
Representative receives notice of a final Company adjustment under Section 6231
of the Code, it shall either (i) file a court petition for judicial review of
that final adjustment within the period provided under Section 6234(a) of the
Code, a copy of which petition shall be mailed to all Members on the date the
petition is filed, or (ii) mail a written notice to all Members within that
period that describes its reasons for determining not to file a petition. In the
event any adjustment to any item of income, gain, loss, deduction or credit of
the Partnership, or any Partner’s distributive share thereof, for a “reviewed
year” (as defined in Code Section 6226(d)(1)) that would result in an imputed
underpayment of the Company under Code Section 6225, each of the Company
(including the Partnership Representative and each Member of the Company for the
reviewed year) agrees to timely take all actions under Code Section 6225(c) (and
any Treasury Regulations or other IRS guidance issued thereunder) necessary
(including filing amended tax returns) to eliminate such imputed underpayment.
For the avoidance of doubt, the Partnership Representative shall not take any
action requiring Board Approval or Prior Investment Committee Approval prior to
Board Approval or Prior Investment Committee Approval, as applicable, being
obtained. ARTICLE VIII TRANSFERS OF COMPANY INTERESTS; WITHDRAWALS Section 8.01
Transfers by Members. (a) Subject to the requirements of this Article VIII, all
or a portion of the Entire Interest of a Member may be Transferred with Board
Approval or all of the Entire Interest of a Member may be Transferred to an
Affiliate of the transferring Member who remains liable for the transferring
Member’s Capital Commitments. Notwithstanding the foregoing, without Board
Approval, (i) any Member may make a Transfer in accordance with Section 8.01(g)
or Section 9.03(e), in each case if the Transfer is otherwise in accordance with
the requirements of this Article VIII, and (ii) equityholders in each Member may
Transfer or redeem their 26



--------------------------------------------------------------------------------



 
[ex101newtekconventionall028.jpg]
ownership of such Member, if permitted by such Member, provided, that in the
case of Newtek or TCPC, such Transfer or redemption does not result in a Newtek
Change in Control or TCPC Change of Control, as applicable. (b) No Transfer by a
Member shall be binding upon the Company until the Company receives an executed
copy of the documentation as reasonably requested by the other Member to show
the Transfer is in accordance with this Article VIII. (c) Any Person which
acquires an interest in the Company by Transfer in accordance with the
provisions of this Agreement shall be admitted as a substitute Member, provided
the requirements of this Agreement are satisfied. The admission of a transferee
as a substitute Member shall be conditioned upon the transferee’s written
assumption, in form and substance reasonably satisfactory to the other Member,
of all obligations of the transferor in respect of the Transferred interest and
execution of an instrument reasonably satisfactory to the other Member whereby
the transferee becomes a party to this Agreement and makes the representations
set forth in Section 2.01 of this Agreement. (d) In the event any Member shall
be adjudicated as bankrupt, or in the event of the winding up or liquidation of
a Member, the legal representative of the Member shall, upon written notice to
the other Member of the happening, become a transferee of the Member’s interest,
subject to all of the terms of this Agreement as then in effect. (e) Any
transferee of the interest of a Member, irrespective of whether the transferee
has accepted and adopted in writing the terms and provisions of this Agreement,
shall be deemed by the acceptance of the Transfer to have agreed to be subject
to the terms and provisions of this Agreement in the same manner as its
transferor. (f) As additional conditions to the validity of any Transfer of a
Member’s interest, the assignment shall not: (i) violate the registration
provisions of the Securities Act or the securities laws of any applicable
jurisdiction; (ii) cause the Company to cease to be entitled to the exemption
from the definition of an “investment company” pursuant to Section 3(c)(7) of
the 1940 Act and the rules and regulations of the Securities and Exchange
Commission under the 1940 Act; (iii) result in the termination of the Company
under the Code or in the Company being classified as a “publicly traded
partnership” under the Code; 27



--------------------------------------------------------------------------------



 
[ex101newtekconventionall029.jpg]
(iv) unless the other Member waives in writing the application of this clause
(iv) with respect to such assignment (which the other Member may refuse to do in
its absolute discretion), be to a Person which is an ERISA Plan; or (v) cause
the Company or the other Member to be in violation of, or effect an assignment
to a Person that is in violation of, applicable Investor Laws. The
non-Transferring Member may require reasonable evidence as to the conditions set
forth in clauses (i) through (v), including an opinion of counsel reasonably
acceptable to the non-Transferring Member. Any purported Transfer as to which
the conditions set forth in clauses (i) through (v) are not satisfied shall be
void ab initio. A Transferring Member shall be responsible for all costs and
expenses incurred by the Company, including reasonable legal fees and expenses,
in connection with any assignment or proposed assignment. (g) Except for
Transfers of all of a Member’s Entire Interest to an Affiliate of the Member who
remains liable for the transferring Member’s Capital Commitments, each Member
hereby unconditionally and irrevocably grants to the other Member or its
designee a right of first offer to purchase or designate a third party to
purchase all, but not less than all, of any interest in the Company that the
other Member may propose to Transfer to another Person at the valuation most
recently approved in accordance with Section 10.05. (i) The Member proposing to
make a Transfer that would be subject to this Section 8.01(g) must deliver
written notice of its intention to Transfer the interest (the “Notice of
Intent”) to the other Member not later than thirty (30) days prior to the
proposed closing date of the Transfer. The Notice of Intent shall contain the
material terms and conditions of the proposed Transfer and shall identify the
proposed transferee of such interest, if known. (ii) The Member receiving the
Notice of Intent shall have the right, for a period of fifteen (15) business
days from the date of receipt of the Notice of Intent (the “Acceptance Period”),
to accept the interest or to designate a third-party purchaser to accept the
interest at the valuation most recently approved in accordance with Section
10.05 and on the terms stated in the Notice of Intent. The acceptance shall be
made by delivering a written notice to the selling Member and the Company within
the Acceptance Period stating that it elects to exercise its right of first
offer and, if applicable, providing the identity of any Person that the
non-transferring Member designates as the purchaser. (iii) Following expiration
of the Acceptance Period, the selling Member shall be free to sell its interest
in the Company to a third party in a Transfer (which third party shall be the
party identified in the Notice of Intent, if known by the selling Member) that
otherwise meets the requirements of 28



--------------------------------------------------------------------------------



 
[ex101newtekconventionall030.jpg]
this Section 8.01 on terms and conditions it deems acceptable (but at a price
not less than the price and on terms not more favorable to the third- party
purchaser than the price and terms stated in the Notice of Intent); provided
that the sale takes place within sixty (60) days after the expiration of the
Acceptance Period (the “Sale Period”). To the extent the selling Member
Transfers its interest in the Company during the Sale Period, the selling Member
shall promptly notify the Company, and the Company shall promptly notify the
other Member, as to the terms of the Transfer and the name of each of the owners
to whom the interest was Transferred. If no sale occurs during the Sale Period,
then any attempted Transfer of the interest shall again be subject to the right
of first offer set forth in this Section 8.01(g) and the procedures of this
Section 8.01(g) shall be repeated de novo. Section 8.02 Withdrawal by Members.
Members may withdraw from the Company only as provided by this Agreement. (a)
Notwithstanding any provision of this Agreement to the contrary, if a Member
obtains a bona fide opinion of counsel to the effect that, as a result of the
other Member’s ownership of an interest in the Company, the Company would be
required to register as an investment company under the 1940 Act, then the other
Member shall, upon written notice from the first Member, withdraw from or reduce
(in accordance with the provisions of clause (c) below) its interest in the
Company (including its Capital Commitment) to the extent that the first Member
has determined, based upon the opinion of counsel, to be necessary in order for
the Company not to be required to register. Each Member shall, upon written
request from the other Member, promptly furnish to the other Member such
information as the other Member may reasonably request from time to time in
order to make a determination pursuant to this Section 8.02(a), but in no event
later than ten (10) business days after such request. (b) Notwithstanding any
provision of this Agreement to the contrary, if a Member breaches the Member’s
obligation under the immediately following sentence, or if the other Member
obtains a bona fide opinion of counsel to the effect that any contribution or
payment by a Member to the Company would cause the Company or the other Member
to be in violation of, or to the effect that the Member is in violation of, any
law or regulation to which the Company, a Member, or the Member’s investment in
the Company may be subject from time to time (collectively, “Investor Laws”) and
which violation would reasonably be expected to have a material adverse effect
on the Company, then the Member shall, upon written notice from the other
Member, withdraw from the Company in accordance with the provisions of Section
8.02(c). Each Member shall, upon written request from the other Member, promptly
furnish to the other Member the information as the other Member may reasonably
request from time to time in order to make a 29



--------------------------------------------------------------------------------



 
[ex101newtekconventionall031.jpg]
determination pursuant to this Section 8.02(b), but in no event later than ten
(10) business days after the request. (c) If a Member partially withdraws its
interest in the Company pursuant to this Section 8.02, it shall receive, in full
payment for the withdrawn interest from cash and cash equivalents available for
distribution pursuant to Article VI, the sum of the portion of the Capital
Account attributable to the withdrawn interest (adjusted to reflect the Value of
the Company as determined as of the date of the last valuation pursuant to
Section 10.05). Notwithstanding the foregoing, the Member that is partially
withdrawing its interest shall receive the portion of the Capital Account
attributable to the withdrawn interest after the distribution of any amounts
pursuant to Section 6.01(b)(i) and (ii) of this Agreement and prior to the
distribution of any amount pursuant to Section 6.01(b)(iv) and (iv). If a Member
withdraws its entire interest in the Company pursuant to this Section 8.02, then
the Company shall terminate as provided by Article IX. ARTICLE IX TERM,
DISSOLUTION, AND LIQUIDATION OF COMPANY Section 9.01 Term. Except as provided in
Section 9.02(b) through 9.02(f), the Company shall continue without dissolution
until all Investments are liquidated by the Company. Section 9.02 Dissolution.
The Company shall be dissolved and its affairs wound up upon the occurrence of
any of the following events: (a) the expiration of the term of the Company
determined pursuant to Section 9.01; (b) distribution of all assets of the
Company; (c) subject to Section 9.03(e) below, (i) the full withdrawal of a
Member of the Company pursuant to Section 8.02, or (ii) a bankruptcy,
insolvency, dissolution, or liquidation of a Member, or (iii) the making of an
assignment for the benefit of creditors by a Member, or (iv) a default under
Section 4.03 by a Member which remains uncured or unwaived after the expiration
of the cure period set forth in Section 4.03, in each case of clauses (ii)
through (iv) above at the election of the other Member by providing written
notice of the election; (d) subject to Section 9.03(e) below, a determination by
the SEC to subject TCPC’s or Newtek’s participation in the Company, as
applicable, to an accounting or reporting treatment or other consequence which
either of TCPC or Newtek, in its sole discretion, determines to be materially
adverse to it, or a failure by the SEC to grant its assent to TCPC’s or Newtek’s
interest in the Company, as applicable, or a change by the SEC of any assent it
may have granted regarding TCPC’s or Newtek’s interest in the Company, as
applicable, or the terms of the assent or its conclusions regarding the
accounting or reporting treatment or other consequence 30



--------------------------------------------------------------------------------



 
[ex101newtekconventionall032.jpg]
which either of TCPC or Newtek, in its sole discretion, determines to be
materially adverse to it, in each case at the election of TCPC or Newtek by
providing written notice of the election to the other Member; (e) the entry of a
decree of judicial dissolution pursuant to the Act, in which event the
provisions of Section 9.03, as modified by that decree, shall govern the winding
up of the Company’s affairs; or (f) a written notice by a Member to the other
Member to dissolve the Company, which notice shall become effective as stated
therein but no less than one-hundred and eighty (180) days after delivery
(unless the other Member waives the notification requirement). Section 9.03
Wind-down. (a) Upon the dissolution of the Company, the Company shall be
liquidated in accordance with this Article and the Act. The liquidation shall be
conducted and supervised by the Board in the same manner provided by Article VII
with respect to the operation of the Company during its term; provided that in
the case of a dissolution and winding up of the Company pursuant to Sections
9.02(c) or 9.02(d), the Member that elects the dissolution and winding up (or in
the case of a full withdrawal of a Member under Section 9.02(c), the
non-withdrawing Member) may elect further, by written notice to the other
Member, to exercise as liquidating agent all of the rights, powers, and
authority with respect to the assets and liabilities of the Company in
connection with the liquidation of the Company, to the same extent as the Board
would have during the term of the Company. (b) From and after the date on which
an event set forth in Section 9.02 becomes effective (which, for purposes of
Section 9.02, shall be deemed to be the date on which the written notice
referenced therein is delivered by one Member to the other Member), the Company
shall cease to make Investments after that date, except for (i) Investments
which the Company was committed to make in whole or in part (as evidenced by a
commitment letter, term sheet, or letter of intent, or definitive legal
documents under which less than all advances have been made) on or before such
effective date, and (ii) at the election of the Board by Board Approval within
three (3) business days after receipt by the Board of written notice of the
availability of the election from any Member, any Investment in a Portfolio
Company in which the Company then has an Investment in which the Company
participates, provided that the election shall not apply to any Investment in
connection with a sale or other Change of Control of the Portfolio Company or a
refinancing of the Company’s prior Investment in the Portfolio Company. Capital
calls against the Capital Commitment of the Members shall cease from and after
the effective date; provided that capital calls against the Capital Commitment
of the Members may continue to fund the allocable share of Investments in which
the Company continues to participate (as set forth in the 31



--------------------------------------------------------------------------------



 
[ex101newtekconventionall033.jpg]
immediately preceding sentence), Expenses and all other obligations of the
Company. Subject to the foregoing provisions of this Section 9.03(b), the
Members shall continue to bear an allocable share of Expenses and other
obligations of the Company, in proportion to their respective Capital Accounts,
until all Investments in which the Company participates are repaid or otherwise
disposed of in the normal course of the Company’s activities. (c) Distributions
to the Members during the winding down of the Company shall be made no less
frequently than quarterly to the extent consisting of a Member’s allocable share
of cash and cash equivalents, after taking into account reasonable reserves
deemed appropriate by Board Approval (or in the event of a dissolution and
winding up of the Company pursuant to Sections 9.02(c) or 9.02(d), by a Member
that has elected to act as liquidating agent pursuant to Section 9.03(a)), to
fund Investments in which the Company continues to participate (as set forth in
the immediately preceding paragraph), Expenses and all other obligations
(including contingent obligations) of the Company. Unless waived by Board
Approval, the Company also shall withhold ten percent (10%) of distributions in
any calendar year, which withheld amount shall be distributed within sixty (60)
days after the completion of the annual audit covering that year. A Member shall
remain a member of the Company until all Investments in which the Company
participates are repaid or otherwise disposed of, the Member’s allocable share
of all Expenses and all other obligations (including contingent obligations) of
the Company are paid, and all distributions are made under this Agreement, at
which time the Member shall have no further rights under this Agreement. (d)
Upon dissolution of the Company, final allocations of all items of Company’s
Profit and Loss shall be made in accordance with Section 5.02. Upon dissolution
of the Company, the assets of the Company shall be applied in the following
order of priority: (i) To creditors (other than Members) in satisfaction of
liabilities of the Company (whether by payment or by the making of reasonable
provision for payment of those liabilities), including to establish any
reasonable reserves which the Board may by Board Approval, in its reasonable
judgment, deem necessary or advisable for any contingent, conditional, or
unmatured liability of the Company; (ii) To creditors who are Members in
satisfaction of liabilities of the Company (whether by payment or by the making
of reasonable provision for payment of those liabilities), including to
establish any reasonable reserves which the Board may by Board Approval, in its
reasonable judgment, deem necessary or advisable for any contingent,
conditional, or unmatured liability of the Company; 32



--------------------------------------------------------------------------------



 
[ex101newtekconventionall034.jpg]
(iii) To establish any reserves which the Board may by Board Approval, in its
reasonable judgment, deem necessary or advisable for any contingent,
conditional, or unmatured liability of the Company to Members; and (iv) The
balance, if any, to the Members in accordance with Section 6.01(b). (e)
Notwithstanding Sections 9.02(a) through 9.02(d), upon the occurrence of an
event described in Sections 9.02(c) or 9.02(d), the Member that may elect a
dissolution and winding up (or, in the case of a full withdrawal of a Member
under Section 9.02(c)(i), the non-withdrawing Member) (the Member, the “Electing
Member”) may elect alternatively by written notice to the other Member, for a
period of fifteen (15) business days following the occurrence of that event, to
purchase the other Member’s Entire Interest or designate a third party to effect
the purchase (the election, the “Election to Purchase”). The purchase price for
the Entire Interest shall be payable in cash within ninety (90) days after the
Election to Purchase is delivered to the other Member and shall be equal to the
Capital Account of the other Member adjusted to reflect the Value of the Company
as determined as of the date of the last valuation pursuant to Section 10.05.
Each Member hereby agrees to sell its Entire Interest to the Electing Member or
the third party designated by the Electing Member at that price if the Election
to Purchase is timely exercised by the Electing Member. If the Electing Member
does not exercise the Election to Purchase within the 15-business day period set
forth in this Section 9.02(e) or if the Electing Member or its third-party
designee does not purchase the other Member’s Entire Interest within ninety (90)
days after the Election to Purchase is delivered to the other Member, then the
Election to Purchase shall terminate, and (i) in the case of a full withdrawal
by a Member under Section 9.02(c)(i), the other Member shall withdraw its Entire
Interest pursuant to Section 8.02, and the Company shall terminate as provided
by Article IX or (ii) in the case of the occurrence of an event described
Section 9.02(c)(ii)-(iv) or Section 9.02(d), the Electing Member shall retain
the option to elect the dissolution of the Company pursuant to Section 9.02(c)
or (d), as applicable. After any purchase pursuant to an Election to Purchase,
the other Member shall no longer be a member of the Company, and the Electing
Member or third party designee of the Electing Member that has consummated the
purchase may dissolve or continue the Company as it may determine. (f) If an
audit or reconciliation relating to the fiscal year in which a Member receives a
distribution under this Section 9.03 reveals that the Member received a
distribution in excess of that to which the Member was entitled, then the other
Member may, in its discretion, seek repayment of the distribution to the extent
that the distribution exceeded what was due to the Member. (g) Each Member shall
be furnished with a statement prepared by the Company’s accountant, which shall
set forth the assets and liabilities of the Company as at the date of complete
liquidation, and each Member’s share of those assets and 33



--------------------------------------------------------------------------------



 
[ex101newtekconventionall035.jpg]
liabilities. Upon compliance with the distribution plan set forth in this
Section 9.3, the Members shall cease to be Members, and either Member may
execute, acknowledge, and cause to be filed a certificate of cancellation of the
Company. ARTICLE X ACCOUNTING, REPORTING AND VALUATION PROVISIONS Section 10.01
Books and Accounts. (a) Complete and accurate books and accounts shall be kept
and maintained for the Company at its principal office. The books and accounts
shall be kept on the accrual basis method of accounting and shall include
separate Capital Accounts for each Member. Capital Accounts for financial
reporting purposes and for purposes of this Agreement shall be maintained in
accordance with Section 5.01, and for U.S. federal income tax purposes the
Members shall cause the Administrative Agent to maintain the Members’ Capital
Accounts in accordance with the Code and applicable Treasury Regulations. Each
Member or its duly authorized representative, at its own expense, shall at all
reasonable times and upon reasonable prior written notice to the Administrative
Agent have access to, and may inspect, the books and accounts and any other
records of the Company for any purpose reasonably related to its interest in the
Company. (b) All funds received by the Company shall be deposited in the name of
the Company in the bank account or accounts or with the custodian, and
securities owned by the Company may be deposited with the custodian, as may be
designated by Board Approval from time to time and withdrawals from those bank
or custodial accounts shall be made upon such signature or signatures on behalf
of the Company as may be designated by Board Approval from time to time. Section
10.02 Financial Reports; Tax Return. (a) The Company shall engage an independent
certified public accountant selected and approved by Board Approval to act as
the accountant for the Company and to audit the Company’s books and accounts as
of the end of each fiscal year. As soon as practicable, but no later than
one-hundred twenty (120) days, after the end of each fiscal year, the Board
shall cause the Administrative Agent to deliver, by any of the methods described
in Section 11.08, to each Member and to each former Member who withdrew during
the fiscal year: (i) audited financial statements of the Company as at the end
of and for the fiscal year, including a balance sheet and statement of income,
together with the report on those financial statements of the Company’s
independent certified public accountant, which annual financial statements shall
be approved by Board Approval; 34



--------------------------------------------------------------------------------



 
[ex101newtekconventionall036.jpg]
(ii) a statement of holdings of securities of the Company, including both the
cost and the valuation of such securities as determined pursuant to Section
10.05, and a statement of the Member’s Capital Account; (iii) to the extent that
the requisite information is then available, a Schedule K- 1 for the Member with
respect to the fiscal year, prepared in accordance with the Code, together with
corresponding forms for state income tax purposes, setting forth the Member’s
distributive share of Company items of Profit or Loss for the fiscal year and
the amount of the Member’s Capital Account at the end of the fiscal year; and
(iv) such other financial information and documents respecting the Company and
its business as the Administrative Agent deems appropriate, or as a Member may
reasonably require and request, to enable such Member to comply with regulatory
requirements applicable to it or to prepare its federal and state income tax
returns. (b) The Company shall cause the Administrative Agent to prepare and
timely file after the end of each fiscal year of the Company all federal and
state income tax returns of the Company for the fiscal year. (c) As soon as
practicable, but in no event later than thirty (30) days, after the end of each
of the first three fiscal quarters of a fiscal year, the Board shall cause the
Administrative Agent to prepare and deliver, by any of the methods described in
Section 11.08, to each Member (i) unaudited financial information with respect
to the Member’s allocable share of Profit or Loss and changes to its Capital
Account as of the end of the fiscal quarter and for the portion of the fiscal
year then ended, (ii) a statement of holdings of securities of the Company as to
which the Member participates, including both the cost and the valuation of the
securities as determined pursuant to Section 10.05, and (iii) such other
financial information as the Administrative Agent deems appropriate, or as a
Member may reasonably require and request, to enable the Member to comply with
regulatory requirements applicable to it. Section 10.03 Tax Elections. The
Company may, by Board Approval, but shall not be required to, make any election
pursuant to the provisions of Sections 754 or 1045 of the Code, or any other
election required or permitted to be made by the Company under the Code. Section
10.04 Confidentiality. (a) Each Member agrees to maintain the confidentiality of
the Company’s records, reports, and affairs, and all information and materials
furnished to the Member by the Company, the other Member, the Loan
Administrative Agent, the Administrative Agent, the Servicing Agent or their
Affiliates or the Company’s auditors, legal counsel or other service providers
with respect to their respective businesses and activities; each Member agrees
not to provide to any other Person 35



--------------------------------------------------------------------------------



 
[ex101newtekconventionall037.jpg]
copies of any financial statements, tax returns, or other records or reports, or
other information or materials provided or made available to the Member by the
Company, the other Member, the Loan Administrative Agent, the Administrative
Agent, the Servicing Agent or their Affiliates or the Company’s auditors, legal
counsel or other service providers with respect to their respective businesses
and activities; and each Member agrees not to disclose to any other Person any
information contained in those materials (including any information respecting
Portfolio Companies), without the express prior written consent of the
disclosing party; provided that: (i) each Member may disclose any such
information as may be required by law in connection with its filings with the
SEC, and each Member may disclose the names of Portfolio Companies and summaries
of the loan transactions in any marketing materials (including tombstone ads) of
each Member and its Affiliates, subject to applicable confidentiality
restrictions that a Member may have with the Portfolio Company; and (ii) any
Member may provide financial statements, tax returns, and other information
contained in those statements and returns: (1) to the Member’s accountants,
internal and external auditors, legal counsel, financial advisors, and other
fiduciaries and representatives (who may be Affiliates of the Member) as long as
the Member instructs the Persons to maintain the confidentiality of that
information and not to disclose that information to any other Person; (2) to
bona fide potential transferees of the Member’s Entire Interest that agree in
writing, for the benefit of the Company, to maintain the confidentiality of that
information, but only after reasonable advance notice to the Company; (3) if and
to the extent required by law (including judicial or administrative order);
provided that, to the extent legally permissible, the Company is given prior
notice to enable it to seek a protective order or similar relief; (4) to
representatives of any governmental regulatory agency or authority with
jurisdiction over the Member, or as otherwise may be necessary to comply with
regulatory requirements applicable to the Member; and (5) in order to enforce
rights under this Agreement. (b) Notwithstanding Section 10.04(a), the following
shall not be considered confidential information for purposes of this Agreement:
(i) information generally known to the public; (ii) information obtained by a
Member from a third party who is not prohibited from disclosing the information;
(iii) information in the possession of a Member prior to its disclosure by the
Company, the other Member, the Loan Administrative Agent, the Administrative
Agent, the Servicing Agent, or their Affiliates; or (iv) information which a
Member can show by written documentation was developed independently of
disclosure by the Company, the other Member, the Loan Administrative Agent, the
Administrative Agent, the Servicing Agent, or their Affiliates. 36



--------------------------------------------------------------------------------



 
[ex101newtekconventionall038.jpg]
(c) Notwithstanding Section 10.04(b), neither Member shall not engage in the
purchase, sale, or other trading of securities or derivatives of securities
based upon confidential information received from the Company, the other Member,
the other Member’s investment adviser, the Loan Administrative Agent, the
Administrative Agent, the Servicing Agent, or their Affiliates. (d) To the
extent permitted by applicable law, and notwithstanding Sections 10.04(a),
10.04(b), and 10.04(c), each of the Company, each Member, the Loan
Administrative Agent, the Administrative Agent, the Servicing Agent, or any of
their Affiliates may, in its reasonable discretion, keep confidential from any
Member information to the extent the Person reasonably determines that: (i)
disclosure of the information to the Member likely would have a material adverse
effect upon the Company or a Portfolio Company due to an actual or likely
conflict of business interests between the Member and one or more other parties
or an actual or likely imposition of additional statutory or regulatory
constraints upon the Company, each Member, the Loan Administrative Agent, the
Administrative Agent, the Servicing Agent, any of its Affiliates, or a Portfolio
Company; or (ii) the Member cannot or will not adequately protect against the
improper disclosure of confidential information, the disclosure of which likely
would have a material adverse effect upon the Company, either Member, the Loan
Administrative Agent, the Administrative Agent, the Servicing Agent, any of its
Affiliates, or a Portfolio Company. Notwithstanding the foregoing provisions of
this Section 10.04(d), each of the Company, each Member, the Loan Administrative
Agent, the Administrative Agent, the Servicing Agent, or any of their Affiliates
shall promptly provide to each Member all relevant information and documents
related to any notice or request (whether written or oral) received from any
governmental or regulatory agency involving any pending or threatened Proceeding
in connection with the activities or operations of the Company. (e) The Members:
(i) acknowledge that the Company, each Member, each Member’s investment adviser,
the Loan Administrative Agent, the Administrative Agent, the Servicing Agent,
their respective Affiliates, and their respective direct or indirect members,
managers, officers, directors, and employees are expected to acquire
confidential third-party information that, pursuant to fiduciary, contractual,
legal, or similar obligations, cannot be disclosed to the Company or the
Members; and (ii) agree that none of such Persons shall be in breach of any duty
under this Agreement or the Act as a result of acquiring, holding, or failing to
disclose that information to the Company or the Members. Section 10.05
Valuation. (a) Valuations shall be made (x) as of the end of each fiscal
quarter, (y) upon liquidation of the Company, or (z) if determined by the Board
in its sole discretion, at any other time, in each case in accordance with the
following 37



--------------------------------------------------------------------------------



 
[ex101newtekconventionall039.jpg]
provisions and the Company’s valuation guidelines then in effect (which shall be
consistent with each of TCPC’s and Newtek’s valuation guidelines then in
effect): (i) Within thirty-five (35) days after the date as of which a valuation
is to be made, the Administrative Agent shall deliver to the Board a report as
to the recommended valuation as of that date, and provide those Persons with a
reasonable opportunity to request information and to provide comments with
respect to the report. (ii) If the recommended valuation as of that date is
approved by Board Approval, then the valuation that has been approved shall be
final. (iii) If there is an objection to the recommended valuation by the Board,
then the Administrative Agent shall cause a valuation of the asset(s) subject to
unresolved objection to be made as of such date by an approved valuation expert
(if not already made) and shall determine a valuation of those asset(s)
consistent with the valuation as of that date by the approved valuation expert,
and the valuation shall be final. For this purpose, a valuation of an asset as
of that date shall be considered consistent with a valuation of an approved
valuation expert if it is equal to the recommended value or within the
recommended range of values determined by the approved valuation expert as of
that date. An approved valuation expert shall mean an independent valuation
consultant that either has been approved by Board Approval or has been
referenced as the independent valuation consultant of the Company in a previous
valuation report by the Administrative Agent without objection by any Director.
(iv) Liabilities of the Company shall be taken into account at the amounts at
which they are carried on the books of the Company, and provision shall be made
in accordance with GAAP for contingent or other liabilities not reflected on
those books and, in the case of the liquidation of the Company, for the Expenses
(to be borne by the Company) of the liquidation and winding up of the Company’s
affairs. (v) No value shall be assigned to the Company name and goodwill or to
the office records, files, statistical data, or any similar intangible assets of
the Company not normally reflected in the Company’s accounting records. (b) All
valuations shall be made in accordance with the foregoing shall be final and
binding on all Members, absent actual and apparent error. Valuations of the
Company’s assets by independent valuation consultants shall be at the Company’s
expense. 38



--------------------------------------------------------------------------------



 
[ex101newtekconventionall040.jpg]
ARTICLE XI MISCELLANEOUS PROVISIONS Section 11.01 Governing Law; Jurisdiction;
Jury Waiver. This Agreement shall be governed by, and construed in accordance
with, the law of the State of Delaware. Each Member irrevocably consents and
agrees that (i) any action or proceeding seeking injunctive relief or specific
performance in respect of any breach by any Member of its obligations hereunder,
(ii) any action for enforcement of any judgment in respect thereof, (iii) any
action brought to compel arbitration in accordance with the terms of this
Agreement, and (iv) any action confirming and entering judgment upon any
arbitration award may be brought in the courts of the State of New York or the
United States federal courts for the Southern District of New York, and, by
execution and delivery of this Agreement, each Member hereby submits to and
accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any appeal thereof. Each Member further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof in the manner set
forth in Section 11.06. Each Member hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement brought in the courts referred to above and hereby further irrevocably
waives and agrees not to plead or claim in any such court that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum. Nothing herein shall affect the right of any Member or the Membership to
serve process in any other manner permitted by law or to commence legal actions
or proceedings or otherwise proceed against any other Member hereunder in any
other jurisdiction. Nothing in this section shall be deemed to constitute a
submission to jurisdiction, consent or waiver with respect to any matter not
specifically referred to herein. THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF THOSE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE, OR ENFORCEMENT OF THIS AGREEMENT. Section 11.02
Certificate of Formation; Other Documents. The Members hereby approve and ratify
the filing of the Certificate of Formation on behalf of the Company. The Members
agree to execute such other instruments and documents as may be required by law
or which a Member or the Board deems necessary or appropriate to carry out the
intent of this Agreement. Section 11.04 Force Majeure. Whenever any act or thing
is required of the Company or a Member under this Agreement to be done within
any specified period of time, the Company and the Member shall be entitled to an
additional period of time to do the act or thing as shall equal any period of
delay resulting from causes beyond the reasonable control of the Company or the
Member, including bank holidays and actions of governmental agencies, and
excluding economic hardship; provided that this provision shall not have the
effect of relieving the Company or the Member from the obligation to perform any
act or thing. 39



--------------------------------------------------------------------------------



 
[ex101newtekconventionall041.jpg]
Section 11.05 Waivers. (a) No waiver of the provisions of this Agreement shall
be valid unless in writing and then only to the extent set forth in that
writing. Any right or remedy of the Members under this Agreement may be waived
by Board Approval, and any waiver shall be binding on all Members, other than
situations where those rights or remedies are non-waivable under applicable law.
Except as specifically provided in this Agreement, no failure or delay by any
party in exercising any right or remedy under this Agreement shall operate as a
waiver of that right or remedy, and a waiver of a particular right or remedy on
one occasion shall not be deemed a waiver of any other right or remedy or a
waiver on any subsequent occasion. (b) Except as otherwise provided in this
Agreement or for situations in which the approval or consent of all or certain
Members is required by non-waivable provisions of applicable law, any approval
or consent of the Members may be given by Board Approval, and any approval or
consent shall be binding on all Members. Section 11.06 Notices. All notices,
demands, solicitations of consent or approval, and other communications under
this Agreement shall be in writing or by electronic mail (with or without
attached PDFs), and shall be sufficiently given if personally delivered or sent
by postage prepaid, registered or certified mail, return receipt requested, or
sent by electronic mail, overnight courier or facsimile transmission, addressed
as follows: if intended for the Company, to the Company’s principal office
determined pursuant to Section 2.03; and if intended for any Member, to the
address of the Member set forth on the Member List, or to such other address as
any Member may designate by written notice. Notices shall be deemed to have been
given (i) when personally delivered, (ii) if sent by registered or certified
mail, on the earlier of (A) three days after the date on which deposited in the
mails or (B) the date on which received, or (iii) if sent by electronic mail,
overnight courier, or facsimile transmission, on the date on which received;
provided that notices of a change of address shall not be deemed given until the
actual receipt of those notices. The provisions of this Section shall not
prohibit the giving of written notice in any other manner; any written notice
shall be deemed given only when actually received. Section 11.07 Construction.
(a) The captions used in this Agreement are intended for convenience of
reference only and shall not modify or affect in any manner the meaning or
interpretation of any of the provisions of this Agreement. (b) As used in this
Agreement, the singular shall include the plural, the masculine gender shall
include the feminine and neuter, and the neuter gender shall include the
masculine and feminine, unless the context otherwise requires. 40



--------------------------------------------------------------------------------



 
[ex101newtekconventionall042.jpg]
(c) References in this Agreement to Articles, Sections, and Schedules are
intended to refer to Articles, Sections, and Schedules of this Agreement unless
otherwise specifically stated. (d) Unless otherwise specified, references in
this Agreement to applicable statutes or other laws are references to the
federal laws of the United States. (e) Nothing in this Agreement shall be deemed
to create any right in or benefit for any creditor of the Company that is not a
party to this Agreement, and this Agreement shall not be construed in any
respect to be for the benefit of any creditor of the Company that is not a party
to this Agreement. (f) As used in this Agreement, the verb “include” and word
“including” are words of enlargement; they are not restrictive in their meaning,
and each example following those words is illustrative. Section 11.08
Amendments. This Agreement may be amended at any time and from time to time by a
written instrument executed by each Member. Section 11.09 Legal Counsel. Legal
Counsel for the Company will be appointed in accordance with Schedule A hereto.
Section 11.10 Execution. This Agreement may be executed in any number of
counterparts, and all of those counterparts together shall constitute one
agreement binding on all Members. Section 11.11 Binding Effect. This Agreement
shall be binding upon and shall inure to the benefit of the respective heirs,
executors, administrators, legal representatives, successors, and assigns of the
parties to this Agreement; provided that this Section 11.111 shall not be
construed to permit any assignment or transfer which is otherwise prohibited by
this Agreement. Section 11.12 Severability. If any one or more of the provisions
contained in this Agreement, or any application of those provisions, is invalid,
illegal, or unenforceable in any respect, then the validity, legality, and
enforceability of the remaining provisions contained in this Agreement and all
other applications of those provisions shall not in any way be affected or
impaired by that invalidity, illegality, or unenforceability. Section 11.13
Computation of Time. In computing any period of time under this Agreement, the
day of the act, event, or default from which the designated period of time
begins to run shall not be included. The last day of the period so computed
shall be included, unless it is a Saturday, Sunday, or legal holiday on which
banks in New York are closed, in which event the period shall run until the end
of the next day which is not a Saturday, Sunday, or such a legal holiday. Any
reference to “business day” shall refer to any day which is not a Saturday,
Sunday, or such a legal holiday. Any references to time of day shall refer to
New York time. Section 11.14 Entire Agreement. This Agreement (including the
Schedules to this Agreement), the Administrative Services Agreement, the Loan
Administrative Services Agreement and the 41



--------------------------------------------------------------------------------



 
[ex101newtekconventionall043.jpg]
Loan Servicing Agreement constitute the entire agreement between the parties and
supersede all prior agreements, understandings, and arrangements with respect to
the subject matter of this Agreement. [Signatures appear on next page] 42



--------------------------------------------------------------------------------



 
[ex101newtekconventionall044.jpg]
IN WITNESS WHEREOF, the Members have caused this Agreement to be executed and
delivered as of the date first above written. Conventional Lending TCP Holdings
LLC By: /s/ Rajneesh Vig Name: Rajneesh Vig Title: Managing Director Newtek
Commercial Lending, Inc. By: /s/ Barry Sloane Name: Barry Sloane Title: CEO 43



--------------------------------------------------------------------------------



 
[ex101newtekconventionall045.jpg]
Appendix A Member List/Capital Contributions Initial # Date of Initial Member of
Initial Capital Capital Total Capital Name/Address Shares Contribution
Contribution Commitment SERIES A PREFERRED SHARES Conventional Lending TCP
Holdings LLC 2951 28th Street, Suite $0 N/A $100,000,000 1000, Santa Monica, CA
90405 Newtek Commercial Lending, Inc. 1981 Marcus Avenue, $0 N/A $100,000,000
Suite 130, Lake Success, NY 11042 CLASS A COMMON SHARES Conventional Lending TCP
Holdings LLC November 27, 2951 28th Street, Suite 100 $100 $100 2018 1000, Santa
Monica, CA 90405 Newtek Commercial Lending, Inc. November 27, 1981 Marcus
Avenue, 100 $100 $100 2018 Suite 130, Lake Success, NY 11042 *List to be
maintained by the Company in its books and records. 41231606.1



--------------------------------------------------------------------------------



 
[ex101newtekconventionall046.jpg]
Schedule A Board Approval 1. Board Approval shall be required in advance for the
Company or any Subsidiary to do any of the following: i. Enter into any
transaction with a Member or an Affiliate of a Member (except as expressly
permitted by this Agreement); ii. Make an Investment in the securities of a
Member or an Affiliate of a Member; iii. Enter into hedging, swaps, forward
contracts or other derivative or commodities transactions; iv. Enter into any
credit facility or total return swap, or materially modify or waive the terms
thereof, make a voluntary prepayment (excluding increases and decreases in
borrowings under such facility in the ordinary course that do not impact the
commitment amount) or extend the term thereof; v. Organize, acquire an interest
in, or transfer or otherwise dispose of an interest in, any Subsidiary or any
other investment or financing vehicle, or materially modify or waive the terms
thereof; vi. Replace the Administrative Agent, the Loan Administrative Services
Agent or Servicing Agent for the Company, or materially modify or waive the
terms of any administrative services agreement or servicing agreement, as
applicable; vii. Approve a Transfer of an interest in the Company where required
by Article VIII; viii. Take any action or decision which pursuant to any
provision of this Agreement requires Board Approval; ix. Modify or waive any
material provision of this Agreement, including this Schedule A or modify the
Certificate of Formation of the Company in a manner adverse to the rights of any
Member under this Agreement; x. Materially change the business of the Company or
Subsidiaries from its current business or enter into any line of business other
than existing or related lines of business; xi. Make, change, or rescind any tax
election; xii. Settle or compromise with respect to any tax audit, claim,
deficiency notice, suit, or other proceeding relating to taxes; make a request
for a written ruling to any tax authority; or enter into a written and legally
binding agreement with any tax



--------------------------------------------------------------------------------



 
[ex101newtekconventionall047.jpg]
authority (including any agreement to extend or waive any statute of limitations
with respect to any taxes); xiii. Invest an amount in any single Portfolio
Company which is more than five percent (5%) of the sum of the total Capital
Commitments to the Company plus the maximum amount of any credit facilities of
the Company and its Subsidiaries (determined at the time of the first investment
in such Portfolio Company); xiv. Admit additional Members or issue any
securities other than the Shares in respect of Capital Contributions in
accordance with the Capital Commitments; xv. Make short sales of securities,
except to hedge its position in Investments owned by it or to hedge against
fluctuations in non-U.S. currencies which might affect the value of its
Investments; xvi. Guarantee or otherwise become liable for, the obligations of
other persons, including portfolio companies; xvii. All origination fees or
original issue discount arising out of an Investment originated by a Member, net
of any third-party fees or expenses directly attributable to the origination of
such Investment, shall accrue for the benefit of the Company; xviii. Treat
original issue discount as an origination or structuring fee; xix. Approve the
valuation process in accordance with Section 10.05 to be implemented by the
Administrative Agent including the selection of third-party service providers;
xx. Approve the valuations assigned to assets or liabilities as required in
accordance with Section 10.05; and xxi. Extend the Investment Period. 2. Subject
to Section 1 of this Schedule A for matters requiring Board Approval in advance,
Board Approval shall be required for the Company or any Subsidiary to do any of
the following, which Board Approval may be obtained by ratification: i. Change
the name or principal office of the Company or open additional offices of the
Company; ii. Retain third-party agents on behalf of the Company, open accounts
with third parties on behalf of the Company and designate signatures upon which
withdrawals from accounts shall be made on behalf of the Company; iii. Engage
and/or replace an independent certified public accountant to act as the
accountant for the Company and to audit the Company’s books and accounts as of



--------------------------------------------------------------------------------



 
[ex101newtekconventionall048.jpg]
the end of each fiscal year, or materially modify or waive the terms of such
engagement; iv. Engage Legal Counsel on behalf of the Company; and v. Take any
action or decision which pursuant to any provision of this Agreement requires
Board Approval. For the avoidance of doubt, Board Approval in advance shall be
required for all matters set forth in Section 1 of this Schedule A.



--------------------------------------------------------------------------------



 
[ex101newtekconventionall049.jpg]
Schedule B Prior Investment Committee Approval Prior Investment Committee
Approval shall be required for the Company or any Subsidiary to do any of the
following: i. Take any action or make any decision that results in the
acquisition or disposition of an Investment other than funding of Investments
pursuant to commitments previously approved by Prior Investment Committee
Approval; ii. Materially modify or waive the terms of any Investment which
results in: (1) an extension of additional capital or commitments; (2) an
amendment or waiver of a financial covenant of a borrower for more than four
consecutive quarters; (3) approval of a material acquisition or disposition; (4)
the incurrence of additional senior debt by the borrower in an amount equal to
or greater than 10% of the existing senior debt commitments or which results in
leverage increases by more than 0.5 times; or (5) an amendment or waiver of any
payment term, including mandatory prepayments; iii. Make any Investment that
requires derivation from any investment restrictions set forth in this
Agreement; or iv. Take any action or make any decision which pursuant to any
provision of this Agreement requires Prior Investment Committee Approval. Each
Member, TCPC IC Representative, and Newtek IC Representative and their
respective designees may, in the name and on behalf of the Company, do all
things which he, she, or it deems necessary, advisable, or appropriate to make
investment opportunities available to the Company, to carry out and implement
matters approved by Board Approval or Prior Investment Committee Approval, as
applicable, and to administer the activities of the Company, including: i.
Execute and deliver all agreements, amendments, and other documents and exercise
and perform of all rights and obligations with respect to any Person in which
the Company holds an interest, including Subsidiaries and other investment and
financing vehicles; ii. Execute and deliver other agreements, amendments, and
other documents and exercise and perform all rights and obligations with respect
to matters approved by Board Approval or Prior Investment Committee Approval, as
applicable, or which are necessary, advisable, or appropriate for the
administration of the Company, including with respect to any contracts
evidencing indebtedness for borrowed funds; and iii. Take any and all other acts
delegated to a Member or Director by this Agreement or by Board Approval;
provided that if the acts require Board Approval or Prior



--------------------------------------------------------------------------------



 
[ex101newtekconventionall050.jpg]
Investment Committee Approval, Board Approval or Prior Investment Committee
Approval, as applicable, has been obtained.



--------------------------------------------------------------------------------



 
[ex101newtekconventionall051.jpg]
Schedule C Investment Committee Approval Process The Investment Committee shall
review potential Investments in the below manner, unless otherwise approved by
Prior Investment Committee Approval. i. Each proposed Investment shall be
submitted to the Investment Committee, or its designees, for approval. ii. Any
Investment opportunity submitted for consideration shall be documented in a
consistent memo format and made available to the Investment Committee.
Supporting data and documentation will be made available for review by the
Investment Committee and its designees. iii. A decision on the potential
Investment will be made by the Investment Committee within one business day of
receipt of the Investment memo by the Investment Committee. 50



--------------------------------------------------------------------------------



 
[ex101newtekconventionall052.jpg]
51



--------------------------------------------------------------------------------



 